
	
		II
		111th CONGRESS
		1st Session
		S. 1500
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National
		  School Lunch Act to prohibit schools that participate in the Federal school
		  meal programs from serving foods that contain trans fats derived from partially
		  hydrogenated oils.
	
	
		1.Prohibition on trans fats derived from
			 partially hydrogenated oilsSection 12 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1760) is amended by adding at the end the
			 following:
			
				(p)Prohibition on trans fats derived from
				partially hydrogenated oils
					(1)Definition of trans fat
						(A)In generalIn this subsection, the term trans
				fat, with respect to a food, means a food that contains partially
				hydrogenated oils.
						(B)ExclusionThe term trans fat, with
				respect to a food, does not include any food that the Commissioner of Food and
				Drugs has found to be free of trans fats.
						(2)ProhibitionExcept as provided in paragraph (3), any
				school or service institution that participates in the food service programs
				under this Act or the Child Nutrition Act of
				1966 (42 U.S.C. 1771 et seq.) shall be prohibited from serving any
				food that contains trans fats.
					(3)Phase-out periodThe Secretary shall promulgate regulations
				that—
						(A)provide for a 5-year period during which
				schools and service institutions described in paragraph (2) may phase out the
				service of foods prohibited under that paragraph;
						(B)require each school and service
				institution—
							(i)to carry out an internal audit at the end
				of the 5-year phase-out period to determine if the school or service
				institution is in compliance with paragraph (2); and
							(ii)to submit a report to the Secretary
				containing the results of the internal audit; and
							(C)establish a process under which the
				Secretary may grant waivers to schools or service institutions that demonstrate
				hardship in complying with the 5-year phase-out period due to contractual
				obligations or significant financial hardship.
						(4)GuidanceThe Secretary shall prepare guidance to
				assist schools and service institutions in transitioning from the use of oils
				containing trans fats to the use of healthy
				oils.
					.
		
